 

 

 

 

 

 

 

 

 

 

USDC SDNY |
UNITED STATES DISTRICT COURT ENT | |
- fF ' x i wi he 7
SOUTHERN DISTRICT OF NEW YORK nega NICALLY FILED
we eee eee eee eee eee ee eee eee LAM. , . {
JO-ANN SCEVOLA, || DATE FILED: _ nov 1.2 2019
Plaintiff,
cavainst. MEMORANDUM DECISION
. AND ORDER
NEW YORK SPORTS AND JOINTS ORTHOPAEDIC : |
SPECIALISTS PLLC and KENNETH ERIK ; 18 Civ. 5696 (GBD) (KHP)

MCCULLOCH, : |

Defendants.

|
|
|
GEORGE B. DANIELS, United States District Judge:

Plaintiff Jo-Ann Scevola brings this action against Defendants New York Sports and Joints
Orthopaedic Specialists PLLC (““NYSJOS”) and Kenneth Erik McCulloch for an award of
attorneys’ fees and costs, pursuant to 28 U.S.C. § 1447(c), as incurred in connection with a remand

of this action to New York State Supreme Court. (PI.’s Mot. for Att’y’s Fees and Casts, ECF No.

30.) Plaintiff was employed by NYSJOS as a physician liaison from August 2016 through her
|

resignation in April 2017. (Notice of Removal, Ex. A (Verified Compl.), ECF No. 141,/9§ 22, 38.)

|
On May 22, 2018, Plaintiff initiated this action by filing a complaint against Defendants in

New York State Supreme Court for breach of contract! and failure to pay certain comp ensation in

violation of the New York Labor Law. (/d.) On June 22, 2018, Defendants removed this action

to this Court, pursuant to 28 U.S.C. §§ 1331, 1441(a), and 1446, on the basis that ‘Plaintiff s
|

[complaint raises claims for benefits that are ‘completely preempted’” by the Employee

Retirement Income Security Act of 1974 (“ERISA”), Pub. L. No. 93-406, 88 Stat. $29 (1974)

|
' Plaintiff alleged that Defendants breached her employment contract by failing to provide (1) certain
personal time off, including vacation, sick, and personal days; (2) health coverage; (3) a 401(k) plan; (4)

reimbursement of travel expenses; and (5) a non-discretionary bonus. (Ud. {J 48-52.)

 

|
|
\
{
j
i

 

 
(codified as amended at 29 U.S.C. §§ 1001-1461 and in scattered sections of 26 USS,

of Removal, ECF No. 1, §§ 5-14.) On July 20, 2018, Plaintiff filed a motion to remjar

which this Court granted on November 20, 2018. (Order, ECF No. 19.) Shortly the
|

November 28, 2018, Defendants filed a motion for reconsideration, which this Cd

4

(Order, ECF No. 31.) Finally, on May 2, 2019, Plaintiff filed the instant motion for attd

and costs. (Pl.’s Mot. for Att’y’s Fees and Costs.) !
Before this Court is Magistrate Judge Katherine H. Parker’s August 15, 2019

Recommendation (the “Report”), recommending that Plaintiffs motion for attorney
costs be denied.” (Report, ECF No. 37, at 5.) Magistrate Judge Parker advised the i
pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b), failure to

objections to the Report would constitute a waiver of those objections on appeal. (al
{

objections to the Report have been filed. Having reviewed the Report for clear error q

'
|
!

none, this court ADOPTS the Report’s recommendation in full.

I. LEGAL STANDARD

. .
A court “may accept, reject, or modify, in whole or in part, the: fi

|
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C).

C.) (Notice
id this case,
ereafter, on
urt denied.

rmeys’ fees

Report and
5 fees and
arties that,
file timely
at 6.) No

ind finding

ndings or

Portions of

a magistrate judge’s report to which no or “merely perfunctory” objections have beem made are

reviewed for clear error. See Edwards v. Fischer, 414 F. Supp. 2d 342, 346-47 (S.D.}

(citations omitted). Clear error is present only when “upon review of the entire record
|

N.Y. 2006)

[the court

is] left with the definite and firm conviction that a mistake has been committed.” United States v.

Snow, 462 F.3d 55, 72 (2d Cir. 2006) (citation omitted).

\
i
|
|
i

|
‘

 

2 The relevant factual and procedural background is set forth in greater detail in the Re

incorporated by reference herein.

2

port and is

 

 
|
II. PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES AND COSTS IS DENIED
Magistrate Judge Parker appropriately found that Plaintiff's request for fees and costs is

not warranted. Under 28 U.S.C. § 1447(c), a district court’s “order remanding the case may require

payment of just costs and any actual expenses, including attorney fees, incurred as @ result of the

removal.” 28 U.S.C. § 1447(c). “Absent unusual circumstances, courts may award attorney's fees

under § 1447(c) only where the removing party lacked an objectively reasonable basis for seeking
|

removal.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). A court ‘will evaluate
|

whether a basis for removal is “objectively reasonable” by considering the croumstees at the

time of the removal. Williams v. Int’l Gun-A-Rama, 416 F. App’x 97, 99 (2d Cir. 2011). Finally,

“[i]n applying this rule, district courts retain discretion to consider whether unusual cir¢umstances

|
watrant a departure from the rule in a given case.” Martin, 546 U.S. at 141. Here, as [Magistrate
\

Judge Parker correctly found, “there continues to be active debate about the scope)of ERISA
|

and accordingly, “it was not objectively

?

preemption and its application in specific cases,’

unreasonable for Defendant to argue that ERISA governed the dispute” and seek ren] oval, even

though Defendant lost this argument. (Report at 5.) Thus, Magistrate Judge Parker correctly
determined that ‘‘an award of fees and costs is not warranted.” (/d.) |

Additionally, Magistrate Judge Parker correctly found that “Plaintiff has inde properly
supported her fee application with detailed, contemporaneous time records,” which is ‘‘a basis to
deny an application for fee.” (/d.) The Second Circuit has held that a party must “dogument the
application with contemporaneous time records ... specify[ing], for each attomey, the date, the
hours expended, and the nature of the work done.” N.Y. State Ass'n for Retarded Children, Ine. v.
Carey, 711 F.2d 1136, 1148 (2d Cir. 1983). Here, as Magistrate Judge Parker appropriately

 

 
i
{

concluded, given that Plaintiffs counsel failed to “provide contemporaneous tiind records or

receipts for costs incurred,” Plaintiff's fee application is not properly supported. Rey ort at 5.)

Thus, as the Report correctly found, denial of Plaintiffs motion for attorneys’ fees and

costs is appropriate. (/d.)

Ill. CONCLUSION 2

|
\

Magistrate Judge Parker’s Report is ADOPTED. Plaintiffs motion for attorneys’ fees and
{

costs, (ECF No. 30), is DENIED. The Clerk of Court is directed to close the motion accordingly.

Dated: New York, New York
November 8, 2019

SO ORDERED.

B. DANIELS
bite tates District Judge °

 

 

 
